DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 8, 9 and 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification the term “depression” should be deleted and replaced with –depletion--.  
Appropriate correction is required.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
In claim 1, line 6, the examiner suggests deleting “depression” and replacing with –depletion--.  
--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a shift register having a configuration in which a plurality of unit circuits are connected to each other in multiple stages, wherein the unit circuits each include: a depression mode initialization transistor having a first conduction terminal connected directly or through a resistor to the internal node, a second conduction terminal, and a control terminal, and one of a power supply voltage and a ground voltage is applied to the second conduction terminal, another one of the power supply voltage and the ground voltage is applied to the control terminal, and the initialization transistor is turned on in a power-off state, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a method for controlling a shift register having a configuration in which a plurality of unit circuits are connected to each other in multiple stages, the method comprising, when the unit circuits each include: a depression mode initialization transistor having a first conduction terminal connected directly or through a resistor to the internal node, a second conduction terminal, and a control terminal, the steps of: allowing the shift register to operate by applying one of a power supply voltage and a ground voltage to the second conduction terminal, and applying another one of the power supply voltage and the ground voltage to the control terminal; and bringing the initialization transistor into an on state by stopping supply of the power supply voltage, along with all the other limitations as required by claim 17.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings, specification and claims listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842